Citation Nr: 0004283	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-34 089A	)	DATE
	)
	)


THE ISSUE

Whether a December 1997 decision of the Board of Veterans' 
Appeals denying entitlement to service connection for 
schizophrenia should be revised or reversed on the grounds of 
clear and unmistakable error. 


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in December 
1997.


FINDINGS OF FACT

1.  In a December 1997 decision, the Board denied entitlement 
to service connection for schizophrenia.

2.  The report of the veteran's entrance examination in July 
1986 shows a normal psychiatric evaluation; after 
approximately one month of service, he was discharged due to 
a psychiatric disorder.

3.  Private medical evidence dated in January 1998 and in 
August 1991 shows that the veteran was treated for 
schizophrenia prior to service, with the first episode in 
December 1985, and hospitalization in April 1986.

4.  The veteran's schizophrenia clearly and unmistakably 
preexisted service.


CONCLUSION OF LAW

The Board's December 1997 decision was not clearly and 
unmistakably erroneous for denying entitlement to service 
connection for schizophrenia.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In pleadings prepared by the moving party in April and 
October 1999, it was asserted that "the 1997 Board committed 
clear and unmistakable error because it failed to present 
clear and convincing evidence that a psychiatric disorder 
preexisted service."  The moving party alleges that "[t]here 
is no clinical data to show that the appellant suffered from 
a mental condition prior to service, other than the service 
department findings" and that the Board in 1997 "did not 
successfully rebut the presumption of soundness by pointing 
to clinical evidence of treatment prior to military service."  
See Appellant's Brief, October 25, 1999. p. 2.

In its December 1997 decision, the Board found that 
schizophrenia clearly and unmistakably existed prior to the 
veteran's active service.  The Board observed that a 
psychiatric disorder was not noted at examination on entry 
into service in January 1987.

In this case, as noted previously, the 
veteran's service medical records reflect 
that when he was examined for entry into 
service in July 1986, the psychiatric 
evaluation was reported to be normal.  
Thus, the presumption of soundness at 
entry must be considered.  However, there 
is clear and unmistakable evidence of 
record that the condition existed prior 
to entry.  That information includes 
reports by private psychiatrists, clearly 
reflects that the veteran had a 
psychiatric disability, diagnosed as 
schizophrenia, which existed prior to his 
entry into active military service.  The 
veteran has also essentially conceded 
that the psychiatric condition preexisted 
service.  Accordingly, the presumption of 
soundness at entry has been rebutted.  
[citation omitted].  Thus, the only 
remaining question for consideration is 
whether the preexisting psychiatric 
condition was aggravated during service.

See Board decision, p. 6 (December 2, 1997).

The Board concludes that its decision of December 1997 was 
not clearly and unmistakably erroneous.  As stated by the 
Court and adopted in the regulations governing motions 
alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error).

In this case, the Board finds that the moving party has 
failed to set forth persuasive reasons why the Board decision 
of December 1997 was clearly and unmistakably erroneous to 
the extent that, had the alleged errors not been committed, 
the outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.   As detailed above, the Board 
denied the claim for entitlement to service connection for 
schizophrenia because there was clear and unmistakable 
evidence in the records that the condition existed prior to 
service, and there was no evidence of aggravation during 
service.  The moving party argues that there was no clinical 
data to show the existence of a mental condition prior to 
service.  However, the December 1997 decision identified 
private medical records which showed that the moving party 
had received treatment for a psychiatric disorder, as early 
as December 1985 and April 1986, both prior to his entry 
examination in July 1986.  As there were medical reports of 
record clearly showing diagnosis and treatment for 
schizophrenia prior to the veteran's entry into active 
service in January 1997, the Board was not erroneous in 
finding that there was clear and unmistakable evidence that 
the acquired psychiatric disorder diagnosed in service 
preexisted service, thus rebutting the presumption of 
soundness at entry raised by the July 1986 entry examination 
report that did not note a psychiatric disorder.  



ORDER

The motion alleging clear and unmistakable error in the 
Board's December 1997 decision is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals


 


